       Case 5:19-cv-04074-HLT-JPO Document 60 Filed 05/20/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS


DAVE WINGATE,

                       Plaintiff,

v.                                                     Case No. 19-4074-HLT

BARKMAN HONEY LLC and
TRUE SOURCE HONEY, LLC,

                       Defendants.


                      SECOND AMENDED SCHEDULING ORDER

       The parties have filed a joint motion (ECF No. 59) to amend the scheduling orders

in this case (ECF Nos. 50 and 57). For good cause shown, the motion is granted and the

scheduling order is amended as follows:

       a.      All class discovery shall be commenced or served in time to be completed

by August 28, 2020.

       b.      Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from

retained experts, are due from plaintiff by July 1, 2020, and from defendant by July 31,

2020. Disclosures and reports by any rebuttal experts are due by August 14, 2020.

       c.      Motions challenging admissibility of expert testimony are due by September

11, 2020.

       d.      Plaintiff’s motion for class certification is due by October 1, 2020. The



                                               1
O:\SCHEDULINGORDERS\19-4074-HLT-59-2ASO.DOCX
       Case 5:19-cv-04074-HLT-JPO Document 60 Filed 05/20/20 Page 2 of 2




response to the class-certification motion is due by November 16, 2020. The reply in

support of class-certification is due by November 30, 2020.

       All other provisions of the original and amended scheduling orders shall remain in

effect. The schedule adopted in this second amended scheduling order shall not be

modified except by leave of court upon a showing of good cause.

       IT IS SO ORDERED.

       Dated May 20, 2020, at Kansas City, Kansas.


                                                 s/ James P. O=Hara
                                               James P. O=Hara
                                               U.S. Magistrate Judge




                                                 2
O:\SCHEDULINGORDERS\19-4074-HLT-59-2ASO.DOCX
